DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities: The parenthesis and number in the parenthesis need to be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doshi et al (US Publication 2018/0049050 A1).
Regarding to claim 1, Doshi discloses a test system (fig. 3) for testing a broadband cellular network (page 2 paragraph 0033), the test system including: at least one user interface 301 (page 3 paragraph 0040), at least one central test module 310 capable to run a predetermined test method (page 4 paragraph 0050), a smartphone test probe interface module 323 being connected to the central test module, the smartphone test probe interface module being capable to establish a data/signal connection (test interaction) between at least one smartphone test probe 350 and a network component 340 of the broadband cellular network (page 4 paragraph 0050), a radio test probe interface module 322 being connected to the central test module, the radio test probe interface module being capable to establish a data/signal connection (test interaction) between at least one radio test probe (eNodeB, access point AP, and small cell) and a network component 340 of the broadband cellular network (page 4 paragraphs 0050-0052), a core network test probe interface module 321 being connected to the central test module, the core network test probe interface module being capable to establish a data/signal connection (test interaction) between at least one core test probe (EPC) and a network component 340 of the broadband cellular network (page 4 paragraph 0050).
Regarding to claim 2, Doshi discloses the central test module is implemented on a cloud based server (page 3 paragraph 0041).
Regarding to claim 3, Doshi discloses at least one of a plurality of radio test probes 541-542 and plurality of core test probes 534-535 (fig. 5 page5 paragraph 0059) and a plurality of smartphone test probes (page 2 paragraph 0034).
Regarding to claim 4, Doshi discloses the user interface includes an application programming interface API (page 4 paragraph 0046).
Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467